Citation Nr: 1128580	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals, ingrown corn, right little toe, status osteotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A July 2009 rating decision granted service connection for residuals, ingrown corn, right little toe, status osteotomy, with an evaluation of 10 percent.  The Veteran's stated on his January 2010 VA Form 9 that he felt his right toe disorder had worsened since the time of his last VA examination in June 2009, and that is has affected his entire right foot.  As such, a new examination is necessary to determine the current severity of his symptoms of a right little toe disorder. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the severity of his current right little toe disorder symptoms, as well as any right foot disorder symptoms. The claims folder should be available to the examiner and reviewed in conjunction with the examination. The report should set forth all objective findings regarding his right little toe disorder, particularly the current severity of symptoms (i.e. moderate, moderately severe, severe), including but not limited to loss of use of the toe or foot, atrophy of musculature, disturbed circulation, weakness, hammer toe, malunion or nonunion of bones, and whether any loss of use found would be equivalent to that caused by an amputation of the toe. 

2. Thereafter, the RO/AMC should readjudicate the claim of entitlement to an evaluation in excess of 10 percent for a right little toe disorder in light of the additional evidence obtained. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


